Citation Nr: 1523920	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for ischemic heart disease.  The Veteran timely appealed.

In September 2013, the Veteran testified during a hearing before the undersigned at the RO. 

In September 2014, the Board remanded the matter for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In September 2014, the Board essentially found that the Veteran should be afforded a VA examination for purposes of identifying any current heart disease, to include ischemic heart disease and coronary artery disease; and to determine whether any diagnosed ischemic heart disease and/or diagnosed coronary artery disease manifested to a degree of 10 percent disabling (i.e., Diagnostic Code 7005, "workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with continuous medication required"); and to obtain etiology opinions as to the nature and onset of any other heart disease, to include as secondary to the Veteran's service-connected post-traumatic stress disorder (PTSD) and/or service-connected post-operative residuals of prostate cancer.

While the Veteran did undergo a VA examination in January 2015, the examiner did not adequately respond to the matters raised, in compliance with the Board's prior remand.  Specifically, the examiner reported that the Veteran currently did not have objective medical evidence of ischemic heart disease based on lack of clinically significant symptoms of angina pectoris, no previous heart injury, no surgical or percutaneous interventions to manage ischemia, and lack of obstructive coronary artery disease.  The examiner did not identify any other types of heart disease, and no new diagnostic testing was conducted.  Based on the results of an interview conducted in January 2011, the examiner estimated a MET (metabolic equivalent) level of greater than five but not greater than seven resulting in dyspnea.  Further, the examiner provided no indication as to whether the MET level limitation is due solely to a heart condition.  Here, the Board finds that the examination report is inadequate.  Under these circumstances, further examination and medical inquiry are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for heart disease, dated from January 2015 to present.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of heart disease, including coronary artery disease and ischemic heart disease. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted, including a laboratory determination of MET by exercise testing; and results reported in detail.  

The examiner should document the level of MET at which dyspnea, fatigue, angina, dizziness, or syncope develops.

The examiner should specifically state whether the MET level limitation is due solely to the heart condition; and should clearly explain whether the MET level limitation is also due to other organ systems or physical limitations.  Non-cardiac medical conditions (such as musculoskeletal or pulmonary) should be identified.

If the Veteran has heart disease other than coronary artery disease and/or ischemic heart disease, the examiner is also asked to render opinions as to:

(a)  is it at least as likely as not that such disease is medically related to his active service-specifically, to include the Veteran's in-service exposure to herbicides. 

(b) is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected post-traumatic stress disorder (PTSD) or post-operative residuals of prostate cancer have caused any heart disease other than coronary artery disease and/or ischemic heart disease. 

(c) is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD or post-operative residuals of prostate cancer have aggravated his heart disease other than coronary artery disease and/or ischemic heart disease (i.e., whether his heart disease has permanently worsened beyond the natural progression of the disease due to the service-connected disabilities). 

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of his heart disease other than coronary artery disease and/or ischemic heart disease is attributable to the service-connected PTSD or post-operative residuals of prostate cancer.

An explanation of the underlying reasons for any opinions offered must be included. The examiner should also discuss the significance (if any) of the March 2007 thallium exercise tolerance test with SPECT imaging that revealed inferior wall ischemia.
 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




